April 16, 1976




           The Honorable Arthur C. Eads         Opinion No. H-EC9
           County Attorney
           Bell County                          Re: Payment of supple-
           P. 0. BOX 474                        mental salary to county
           Belton, Texas   76513                auditors pursuant to
                                                article 1672, V.T.C.S.,
                                                in counties having five
                                                or more improvement
                                                districts.
           Dear Mr. Eads:

                YOU   have asked two questions relating to article 1672,
           V.T.C.S.    The statute reads:

                         The countv auditor shall receive for
                      s;ervi~ces-in   auditin
                           .districtz ~p%a%~'~~%e
                      commissioners court may prescribe, which
                      shall be paid by the county out of the
                      general fund and repaid to the county by
                      such districts by warrants drawn upon the
                      proper funds of such district.    In such
                      counties which have or may have as many
                      as five such districts, the compensation
                                          auditorfor his services
                                         districtsxarbe      not
                                            twelve hundrehdmars
                                                 among the districts
                      in such proportion as the commissioners court
      ..
                      may determine.   (Emphasis added).


..’




                                       p.3410
 The Honorable Arthur C. Eads - page 2 (H-809)



 Your questions are:

            1. What 'districts' are covered by article
            16721

           2. Is the county auditor entitled to receive
           the minimum [twelve hundred dollars per annum]
           specified in Article 1672 if the county auditor
           does not actually perform any services for the
           districts?

      Your first question is answered by article 1667, V.T.C.S.,
 reading in pertinent part:

              In all counties which have. . .a County
           Auditor and containing a population of one
           hundred ten thousand (110,000) or more, as
           shown by the preceding Federal Census. . .
           and in which counties there exists . . .
           any improvement, navigation, drainage, or
           road or irrigation district, or any other
           character of district having for its purpose
           the expenditure of public funds for improve-
           ment purposes, or for improvements of any
           kind whether derived from the issuance of
           bonds or through any character of special
           assessment, the County Auditor shall
           exercise such control over the finances
           of said district as hereinafter provided.

       Bell County, according to the 1970 Federal Census, con-
  tained a population in excess of 110,000. Therefore, all
  special districts in Bell County having as their purpose the
  expenditure of public funds for public improvements are covered
  by article ,1672.

       Your second question concerns the compensation to be
' received by the county auditor. It is important to note
  that the rendition of services is required by law and is not
  dependent on any contract between the auditor and the districts
  or between the commissioners court and the districts.  The
  county auditor is a public officer, and services are to be
  performed by him as additional duties of his office imposed




                           p.3411
    ,

.

        The Honorable Arthur C. Eads - page 3 (H-889)



        by law. He is not relieved of the obligation or power to
        perform them even though the districts might object or
        though other auditors might be employed by the districts.
        Skelton v. Cameron                       & Im rovement Dist.
                                              -- Saii%XXZi95
                       Attorney General Opinions C-278 (1964), WW-1200
                 See also American Indemnity Co. v. Red River Nat.
        (1961). --
        Bank in Clarkesville, 132 S.W.Zd 473, 480 (Tc    Civ. App. --
        Texar??%a 1939, writ dism'd jdqmt. car.); Attorney General
        Opinions C-535. (1965), C-359-(1964), V-859 (1949); Attorney
        Letter Advisory No. 63 (1973).

             The duties of the county auditor of Bell County, with
        respect to such districts are fixed by articles 1668, 1669,
        and 1671.

             If a county auditor has engaged in official misconduct
        or is incompetent to discharge his duty, he may be removed
        under the provisions of law. V.T.C.S. art. 1676. But as a
        public officer, a county auditor whose statutory duties
        include services for asmany as five districts is entitled
        to receive at least twelve hundred dollars additional compen-
        sation as his official salary. It is not within the discretion
        of the commissioners court to reduce that minimum statutory
        salary, whether or not the commissioners court believes the
        duties have been adequately discharged.  Attorney General
        Opinions C-531 (1965), V-1522 (1952). In 47 Tex.Jur.Zd,
        Public Officers, § 163, at 208 it is said:

                  The salary or emoluments are incident
                  to the title to the office and not to
                  its occupation or the performance of
                  official duties.  In order to recover
                  the amount, the officer is not required
                  to show that he has discharged the
                  duties of the office, nor is he precluded
                  from recovering by the fact that he has been
                  wrongfully deprived of the right to perform
                  the services or that another person has per-
                  formed them.




                                    p.3412
    ,

.

          The Honorable Arthur C. Eads - page 4 (H-809)



               Assuming there are as many as five such districts in
          Bell County, we answer your second question in the affirmative.

                                  SUMMARY

                      Counties subject to the provisions of article
                      1672, V.T.C.S., and in which there are
                      as many as five special districts having
                      as their purpose the expenditure of
                      public funds for public improvements are
                      required by the statute to pay at least
                      $1200 additional compensation annually
                      to the county auditor for services he is
                      required by law to render in connection
                      with such districts. Although a county
                      auditor who has engaged in official
                      misconduct or is incompetent to discharge
                      such duties may be removed, it is not
                      within the discretion of the commissioners
                      court to refuse payment of the statutory
                      minimum to a county auditor in office.

                                             Very truly yours,



                                             JOHN L. HILL
                                             Attorney General of Texas

          APPROVED:




        .j C. ROBERT
           Opinion Committee




                                    p.3413